The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Preliminary Amendment”, filed on 06/16/2020, is acknowledged. Applicant's amendment of claims 1, 2, 5, 7-8, 10, 12-14, 16-19, and 22-24 and cancellation of claims 6, 9, 20-21, and 25-27 filed in “Claims” filed on 08/19/2020 with the same reply, have been entered by Examiner. 
This office action considers claims 1-5, 7-8, 10-16, 17-19, and 22-24 pending for prosecution.
Reason for Allowances
Claims 1-5, 7-8, 10-16, 17-19, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the blue fluorescent organic layer is disposed near the cathode side, the quantum dot light-emitting layer is disposed near the anode side, and the spacer layer is disposed between the blue fluorescent organic layer and the quantum dot light- emitting layer; a material of the quantum dot light-emitting layer contains quantum dots, a material of the blue fluorescent organic layer contains a blue fluorescent organic material, and a material of the spacer layer contains a spacer material; and a triplet exciton energy of the spacer material is greater than a triplet exciton energy of the blue fluorescent organic material, and a triplet exciton energy of the spacer material is greater than a quantum dot exciton energy”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-5, 7-8, and 10-16, are allowed as those inherit the allowable subject matter from claim 1. 									Regarding Claim 17: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the light-emitting layer includes a blue fluorescent organic layer and a quantum dot light-emitting layer that are stacked; and 8Attorney Docket No. 00155.0175.OOUS Preliminary Amendment the blue fluorescent organic layer material includes a first host material formed by mixing a first p-type semiconductor material and a first n-type semiconductor material and a blue organic fluorescent material doped in the first host material, a singlet exciton energy of the first host material being greater than a singlet exciton energy of the blue organic fluorescent material, and a triplet exciton energy of the first host material being greater than a triplet exciton energy of the blue organic fluorescent material”, as recited in Claim 17, in combination with the remaining limitations of the claim.				Claims 18-19 and 22-24 are allowed as those inherit the allowable subject matter from claim 17.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Thompson et al. (US 20190237694 A1; hereinafter Thompson) 
Thompson et al. (US 20190036058 A1; hereinafter Thompson ‘058) 
Zhang (US 20180047926 A1; hereinafter Zhang) 
Tanaka et al. (US 20180047926 A1; hereinafter Tanaka) 
Pfeiffer et al. (US 20090230844 A1; hereinafter Pfeiffer) 
Liao et al. (US 20080284317 A1; hereinafter Liao) 
Prior Art Thompson teaches a hybrid emissive layer and OLED, where hybrid emissive layer includes a first material having a triplet state energy level T1.sub.H and a singlet state energy level S1.sub.H, a second material having a triplet state energy level T1.sub.F and a singlet state energy level S1.sub.F; and a third material having a triplet state energy level T1.sub.P and a single state energy level S1.sub.P, where T1.sub.F≥T1.sub.H; S1.sub.F≤S1.sub.H; and T1.sub.P<T1.sub.H ([Abstract]), wherein (Fig. 1+; [0085an anode; a cathode; and a hybrid first emissive layer disposed between the anode and the cathode, wherein the hybrid emissive layer comprises: a first material having a triplet state energy level T1.sub.H and a singlet state energy level S1.sub.H; a second material having a triplet state energy level T1.sub.F and a singlet state energy level S1.sub.F; and a third material having a triplet state energy level T1.sub.P and a single state energy level S1.sub.P; wherein: T1.sub.F≥T1.sub.H; S1.sub.F≤S1.sub.H; and T1.sub.P<T1.sub.H; where the second material is a fluorescent emissive material, where wherein the fluorescent emissive dopant has a fluorescence efficiency of at least 60%. But, Prior Art Thompson does not expressly teach the blue fluorescent organic layer is disposed near the cathode side, the quantum dot light-emitting layer is disposed near the anode side, and the spacer layer is disposed between the blue fluorescent organic layer and the quantum dot light- emitting layer; a material of the quantum dot light-emitting layer contains quantum dots, a material of the blue fluorescent organic layer contains a blue fluorescent organic material, and a material of the spacer layer contains a spacer material; and a triplet exciton energy of the spacer material is greater than a triplet exciton energy of the blue fluorescent organic material, and a triplet exciton energy of the spacer material is greater than a quantum dot exciton energy (claim 1); or the light-emitting layer includes a blue fluorescent organic layer and a quantum dot light-emitting layer that are stacked; and 8Attorney Docket No. 00155.0175.OOUS Preliminary Amendment the blue fluorescent organic layer material includes a first host material formed by mixing a first p-type semiconductor material and a first n-type semiconductor material and a blue organic fluorescent material doped in the first host material, a singlet exciton energy of the first host material being greater than a singlet exciton energy of the blue organic fluorescent material, and a triplet exciton energy of the first host material being greater than a triplet exciton energy of the blue organic fluorescent material (claim 17).
Prior Art Thompson ‘058 teaches Arrangements for phosphorescent blue emissive materials, layers, and devices are provided. The arrangements include a host having first a triplet energy level of at least 2.8 eV and an absolute difference of not more than 0.3 eV between the first singlet and triplet energy levels, and an emitter that includes an emissive transition metal complex and a first triplet energy level of at least 2.7 eV ([Abstract]), wherein (Fig. 1+; [0018+]) an anode; a cathode; and an organic layer disposed between the anode and the cathode, the organic layer comprising an organic host material and an emissive transition metal complex having the formula ML.sub.n; wherein M is selected from the group consisting of: Re, Rh, Ir, Pd, Pt, Os, and Au; wherein L.sub.n comprises n>0 organic ligands having at least one direct bond to M; wherein each L can be the same or different; wherein the host has a first triplet energy T.sub.1H and a first singlet energy S.sub.1H; wherein the emissive transition metal complex has a first triplet energy T.sub.1E; wherein T.sub.1H is at least 2.8 eV; wherein T.sub.1E is 2.70 eV or greater; wherein T.sub.1H>T.sub.1E; and wherein the absolute energy difference between T.sub.1H and S.sub.1E is not more than 0.3 eV. But, Prior Art Thompson ‘058 does not expressly teach the blue fluorescent organic layer is disposed near the cathode side, the quantum dot light-emitting layer is disposed near the anode side, and the spacer layer is disposed between the blue fluorescent organic layer and the quantum dot light- emitting layer; a material of the quantum dot light-emitting layer contains quantum dots, a material of the blue fluorescent organic layer contains a blue fluorescent organic material, and a material of the spacer layer contains a spacer material; and a triplet exciton energy of the spacer material is greater than a triplet exciton energy of the blue fluorescent organic material, and a triplet exciton energy of the spacer material is greater than a quantum dot exciton energy (claim 1); or the light-emitting layer includes a blue fluorescent organic layer and a quantum dot light-emitting layer that are stacked; and 8Attorney Docket No. 00155.0175.OOUS Preliminary Amendment the blue fluorescent organic layer material includes a first host material formed by mixing a first p-type semiconductor material and a first n-type semiconductor material and a blue organic fluorescent material doped in the first host material, a singlet exciton energy of the first host material being greater than a singlet exciton energy of the blue organic fluorescent material, and a triplet exciton energy of the first host material being greater than a triplet exciton energy of the blue organic fluorescent material (claim 17).
Prior Art Zhang teaches an organic light-emitting device and a display device ([0002]), wherein (Fig. 1+; [0009+]) an organic light-emitting device, including: an anode, a cathode, and a first blue light emitting layer, a second blue light emitting layer and a yellow light emitting layer laminated between the anode and the cathode, wherein the yellow light emitting layer is arranged between the cathode and the first blue light emitting layer, and the first blue light emitting layer is arranged between the yellow light emitting layer and the second blue light emitting layer; and the yellow light emitting layer comprises a phosphorescent material, one of the first blue light emitting layer and the second blue light emitting layer comprises a blue fluorescent material, and another of the first blue light emitting layer and the second blue light emitting layer comprises a blue thermally-activated delayed fluorescent material used as an auxiliary material between a host and a guest. But, Prior Art Zhang does not expressly teach the blue fluorescent organic layer is disposed near the cathode side, the quantum dot light-emitting layer is disposed near the anode side, and the spacer layer is disposed between the blue fluorescent organic layer and the quantum dot light- emitting layer; a material of the quantum dot light-emitting layer contains quantum dots, a material of the blue fluorescent organic layer contains a blue fluorescent organic material, and a material of the spacer layer contains a spacer material; and a triplet exciton energy of the spacer material is greater than a triplet exciton energy of the blue fluorescent organic material, and a triplet exciton energy of the spacer material is greater than a quantum dot exciton energy (claim 1); or the light-emitting layer includes a blue fluorescent organic layer and a quantum dot light-emitting layer that are stacked; and 8Attorney Docket No. 00155.0175.OOUS Preliminary Amendment the blue fluorescent organic layer material includes a first host material formed by mixing a first p-type semiconductor material and a first n-type semiconductor material and a blue organic fluorescent material doped in the first host material, a singlet exciton energy of the first host material being greater than a singlet exciton energy of the blue organic fluorescent material, and a triplet exciton energy of the first host material being greater than a triplet exciton energy of the blue organic fluorescent material (claim 17).
Prior Art Tanaka teaches an organic electroluminescent element and a lighting device ([0001]), wherein (Fig. 1+; [0092+]) a plurality of light emitting units including at least a light emitting layer made of an organic compound are laminated between a cathode and an anode with a charge generating layer between the light emitting units and in which white light is obtained when the plurality of light emitting units emit light, the organic electroluminescent element comprising: a first light emitting unit that is positioned closest to the side of the cathode among the plurality of light emitting units; a second light emitting unit that is adjacent to the first light emitting unit with sandwiching a first charge generating layer; and a third light emitting unit that is adjacent to the second light emitting unit with sandwiching a second charge generating layer, wherein the first light emitting unit includes a first light emitting layer, a first functional layer including an electron transporting layer between the first light emitting layer and the cathode, and a second functional layer including a hole transporting layer between the first light emitting layer and the first charge generating layer, wherein the second light emitting unit includes a second light emitting layer; wherein the first light emitting layer is a red phosphorescent light emitting layer that emits red light having a peak wavelength in a red wavelength range, wherein the second light emitting layer is a blue fluorescent light emitting layer that emits blue light having a peak wavelength in a blue wavelength range, and wherein the third light emitting layer is a green phosphorescent light emitting layer that emits green light having a peak wavelength in a green wavelength range. But, Prior Art Tanaka does not expressly teach the blue fluorescent organic layer is disposed near the cathode side, the quantum dot light-emitting layer is disposed near the anode side, and the spacer layer is disposed between the blue fluorescent organic layer and the quantum dot light- emitting layer; a material of the quantum dot light-emitting layer contains quantum dots, a material of the blue fluorescent organic layer contains a blue fluorescent organic material, and a material of the spacer layer contains a spacer material; and a triplet exciton energy of the spacer material is greater than a triplet exciton energy of the blue fluorescent organic material, and a triplet exciton energy of the spacer material is greater than a quantum dot exciton energy (claim 1); or the light-emitting layer includes a blue fluorescent organic layer and a quantum dot light-emitting layer that are stacked; and 8Attorney Docket No. 00155.0175.OOUS Preliminary Amendment the blue fluorescent organic layer material includes a first host material formed by mixing a first p-type semiconductor material and a first n-type semiconductor material and a blue organic fluorescent material doped in the first host material, a singlet exciton energy of the first host material being greater than a singlet exciton energy of the blue organic fluorescent material, and a triplet exciton energy of the first host material being greater than a triplet exciton energy of the blue organic fluorescent material (claim 17).
Prior Art Pfeiffer teaches a light-emitting component, in particular an organic light-emitting diode (OLED), having an electrode and a counterelectrode and an organic region--arranged between the electrode and the counterelectrode--with a light-emitting organic region, which comprises an emission layer and a further emission layer and which, upon application of an electrical voltage to the electrode and the counterelectrode, is formed in a manner emitting light in a plurality of colour ranges in the visible spectral range, optionally through to white light ([0001]), wherein (Fig. 1+; [0059+]) organic light-emitting diode, having an electrode and a counterelectrode and an organic region--arranged between the electrode and the counterelectrode--with a light-emitting organic region (EM), which comprises an emission layer (EML1) and a further emission layer (EML2) and which, upon application of an electrical voltage to the electrode and the counterelectrode, is formed in a manner emitting light in a plurality of colour ranges in the visible spectral range, optionally through to white light, in which case: the emission layer (EML1) comprises a fluorescent emitter which emits light predominantly in the blue or in the blue-green spectral range; the further emission layer (EML2) comprises one or a plurality of phosphorescent emitters emitting light predominantly in the non-blue spectral range; a triplet energy for an energy level of a triplet state of the fluorescent emitter in the emission layer (EML1) is greater than a triplet energy for an energy level of a triplet state of the phosphorescent emitter in the further emission layer (EML2); and the light-emitting organic region is formed to deliver an at least 5% proportion of the light generated in the visible spectral range as fluorescent light from singlet states of the fluorescent emitter in the emission layer (EML1). But, Prior Art Pfeiffer does not expressly teach the blue fluorescent organic layer is disposed near the cathode side, the quantum dot light-emitting layer is disposed near the anode side, and the spacer layer is disposed between the blue fluorescent organic layer and the quantum dot light- emitting layer; a material of the quantum dot light-emitting layer contains quantum dots, a material of the blue fluorescent organic layer contains a blue fluorescent organic material, and a material of the spacer layer contains a spacer material; and a triplet exciton energy of the spacer material is greater than a triplet exciton energy of the blue fluorescent organic material, and a triplet exciton energy of the spacer material is greater than a quantum dot exciton energy (claim 1); or the light-emitting layer includes a blue fluorescent organic layer and a quantum dot light-emitting layer that are stacked; and 8Attorney Docket No. 00155.0175.OOUS Preliminary Amendment the blue fluorescent organic layer material includes a first host material formed by mixing a first p-type semiconductor material and a first n-type semiconductor material and a blue organic fluorescent material doped in the first host material, a singlet exciton energy of the first host material being greater than a singlet exciton energy of the blue organic fluorescent material, and a triplet exciton energy of the first host material being greater than a triplet exciton energy of the blue organic fluorescent material (claim 17).
Prior Art Liao teaches an organic light-emitting devices (OLEDs) or organic electroluminescent (EL) devices comprising a fluorescent blue light-emitting layer, a hole-transporting region including a first phosphorescent light-emitting layer doped with a phosphorescent dopant, and an electron-transporting region including a second phosphorescent light-emitting layer doped with a phosphorescent dopant, that can provide desirable emission with improved efficiency ([0002]), wherein (Fig. 1+; [0031+]) (a) an anode; (b) a cathode; (c) a blue light-emitting layer disposed between the anode and the cathode and includes at least one blue host and at least one fluorescent blue dopant; (d) a first light-emitting layer disposed between the anode and the blue light-emitting layer, including a first phosphorescent dopant and a host; and (e) a second light-emitting layer disposed between the blue light-emitting layer and the cathode, including a second phosphorescent dopant and a host;  further including a first spacer disposed between the first light-emitting layer and the blue light-emitting layer, and wherein the first spacer is in contact with both the first light-emitting layer and the blue light-emitting layer; further including a second spacer disposed between the blue light-emitting layer and the second light-emitting layer, and wherein the second spacer is in contact with both the blue light-emitting layer and the second light-emitting layer. But, Prior Art Liao does not expressly teach the blue fluorescent organic layer is disposed near the cathode side, the quantum dot light-emitting layer is disposed near the anode side, and the spacer layer is disposed between the blue fluorescent organic layer and the quantum dot light- emitting layer; a material of the quantum dot light-emitting layer contains quantum dots, a material of the blue fluorescent organic layer contains a blue fluorescent organic material, and a material of the spacer layer contains a spacer material; and a triplet exciton energy of the spacer material is greater than a triplet exciton energy of the blue fluorescent organic material, and a triplet exciton energy of the spacer material is greater than a quantum dot exciton energy (claim 1); or the light-emitting layer includes a blue fluorescent organic layer and a quantum dot light-emitting layer that are stacked; and 8Attorney Docket No. 00155.0175.OOUS Preliminary Amendment the blue fluorescent organic layer material includes a first host material formed by mixing a first p-type semiconductor material and a first n-type semiconductor material and a blue organic fluorescent material doped in the first host material, a singlet exciton energy of the first host material being greater than a singlet exciton energy of the blue organic fluorescent material, and a triplet exciton energy of the first host material being greater than a triplet exciton energy of the blue organic fluorescent material (claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898